
	
		I
		111th CONGRESS
		1st Session
		H. R. 2738
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2009
			Mr. Teague introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide travel
		  expenses for family caregivers accompanying veterans to medical treatment
		  facilities.
	
	
		1.Lodging and subsistence for
			 family caregivers
			(a)In
			 generalSection 111(e) of
			 title 38, United States Code, is amended—
				(1)by striking
			 When any and inserting (1) When any;
				(2)in paragraph (1),
			 as designated by paragraph (1) of this subsection—
					(A)by striking
			 (other than an employee of the Department) and inserting
			 , including a family caregiver (as defined in section 1701(11)) and
			 excluding an employee of the Department,;
					(B)by inserting
			 (including lodging and subsistence) after expenses of
			 travel; and
					(C)by inserting
			 before the period at the end the following:
						
							during—(A)the period of time in which such person is
				traveling to and from a treatment facility; and
							(B)the duration of
				the treatment episode for such person
							;
				and
					(3)by adding at the
			 end the following new paragraph:
					
						(2)The Secretary may
				prescribe regulations to carry out this subsection. Such regulations may
				include provisions—
							(A)to limit the
				number of attendants that may receive expenses of travel under paragraph (1)
				for a single treatment episode of a person; and
							(B)to require
				attendants to use certain travel
				services.
							.
				(b)Definition of
			 family caregiverSection 1701 of title 38, United States Code, is
			 amended by adding at the end the following new paragraphs:
				
					(10)The term caregiver services
				means noninstitutional extended care (as used in section 1701(6) of this
				title), including homemaker and home health aid services.
					(11)The term
				family caregiver means an individual who—
						(A)is a member of the family (including
				parents, spouses, children, siblings, step-family members, and extended family
				members) of a disabled veteran;
						(B)provides caregiver services to such veteran
				for such disability; and
						(C)may or may not
				reside with such
				veteran.
						.
			(c)Conforming
			 amendmentsSection 111 of
			 title 38, United States Code, is further amended—
				(1)in subsection
			 (d)(3), by inserting (including a family caregiver defined in section
			 1701) after attendant; and
				(2)in subsection (f), by inserting
			 (including a family caregiver defined in section 1701) after
			 attendants.
				
